Citation Nr: 0627035	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-06 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



ISSUE

Entitlement to service connection for a bilateral hip 
disorder, claimed as avascular necrosis due to cold injury.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 through 
May 1954, including 10 months service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This matter was first before the Board in September 2001, at 
which time it was remanded for additional development, 
including the acquisition of service personnel records and a 
compensation and pension (C&P) "cold injury" examination.  
The report of that examination, which was completed in 
November 2001, has been made a part of the record.  

In July 2003 the Board again remanded the case for additional 
development.  The RO returned the case to the Board in May 
2005.  In September 2005 the Board referred the matter for an 
expert medical opinion pursuant to 38 C.F.R. § 20.901(a).  An 
opinion dated in October 2005 has been received and made a 
part of the record.


FINDING OF FACT

The veteran's cold weather exposure during military service 
did not result in any sustained injury during service, and is 
not related to the eventual onset of avascular necrosis which 
was first diagnosed in 1998. 


CONCLUSION OF LAW

A bilateral hip disorder is not the result of any disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Generally, service connection requires 
medical evidence of a current disability; medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.


Factual Background.  The veteran reports that he was exposed 
to extreme cold during his tour in Korea.  He states that he 
would get so cold that he could not feel his feet or hands, 
and says that he was treated for cold weather exposure at 
first aid stations in Korea.  He reports that he cannot 
remember the exact number of times that he was treated for 
cold weather exposure, but states that it was many times.  He 
adds that he was exposed to snow, wind, rain, and ice, and 
that he has never been in a place as cold as it was in Korea.  

Service medical records (SMRs) do not reflect treatment for 
cold injuries while in service; however, the veteran's 
discharge record (Form DD-214) confirms that he spent 10 
months in Korea.  Correspondence from the service department 
advises that the veteran's service personnel records were 
destroyed by fire.  

During the course of a psychiatric evaluation done in 
September 1982 for workers' compensation the veteran reported 
that he had served in Korea, but that he saw no combat, and 
experienced no problems or injuries.

Private sector hospital records dated in January 1983 
document the onset of "severe progressive lower back pain 
with right leg radiculitis since August 1982" stemming from 
a back injury which the veteran reports occurred during the 
course of post service employment.  The report of an 
orthopædic examination done in February 1983 for workers' 
compensation purposes advises that the veteran was using a 
cane and wearing a corset.  

Complaints of bilateral hip pain were noted during an August 
1983 VA examination.  Earlier x-rays taken by VA in July 1983 
showed moderate degenerative changes involving the right hip 
joint.  Further examination done in July 1983 for workers' 
compensation purposes indicates that the veteran was at that 
time suffering from "chronic, disabling spinal symptoms," 
including pain, spasms, stiffness, and weakness, and 
requiring the use of a cane for ambulation.  The physician 
concluded that the veteran was permanently and totally 
disabled, and said that the veteran should be retired.  A 
workers' compensation award dated in November 1983 shows that 
the veteran was granted a permanent,100 percent, disability 
commencing July 17, 1983, for a workplace injury that 
occurred in August 1982.

In September 1993 the veteran underwent another C&P 
examination.  During the examination the veteran reported a 
1982 on-the-job injury with resulting questionable disc 
rupture.  He also reported the use of a cane since 1982.  
According to the examiner the veteran was unable to squat or 
heel and toe walk.  Examination findings were of narrowing of 
the disc space L5-S1, which the examiner averred was 
consistent with degenerative joint disease.  

VA treatment records dating from November 1995 to February 
2005 document the veteran's bilateral hip disease.  X-rays 
taken by VA in November 1995 showed degenerative changes 
involving both hips with almost complete loss of hip joint 
space bilaterally.  Subsequent x-rays taken in March 1998 
revealed "complete degeneration of the hip joint bilaterally 
with flattening and cyst formation in both femoral heads and 
acetabular surfaces superiorly.  According to the 
radiologist, these findings were consistent with end state 
osteoarthritis.  The radiologist added that a component of 
avascular necrosis could not be excluded in both femoral 
heads.

Medical records from Dr. L. King dated in March 1998 show a 
diagnosis of "bilateral hip degenerative arthritis and 
avascular necrosis of undetermined etiology."  These records 
also advise that the veteran "is not sure if he has ever 
been tested for sickle cell disease although he relates that 
his sister in California may have mentioned something about 
that in their family."  Hospital records dated in July 1998 
and in July 1999 confirm the veteran's receipt of a total 
left hip arthroplasty and a total right hip arthroplasty, 
respectively.  

A statement circa 1999 from Dr. King, a private treating 
physician, advises of bilateral hip replacement.  In this 
statement Dr. King noted that the veteran had a history of 
hip pain and stiffness, and a long-standing history of back 
and hip pain.  She reports that the veteran had marked 
limitation of motion of the hips and used a cane to ambulate 
prior to surgery.  X-ray findings indicated avascular 
necrosis and degenerative arthritis of the hips and knees.  A 
diagnosis of avascular necrosis of femoral heads with 
subsequent degenerative arthritis was rendered.  Dr. King 
noted that "avascular necrosis of bone has been reported to 
be associated with cases of frostbite."

X-rays taken in conjunction with a C&P examination done in 
November 2001 confirmed the presence of bilateral hip 
arthroplasties.  However, the examiner noted that the record 
contained no evidence of any in-service cold injury "despite 
having documentation during this same period for a urologic 
problem."  The examiner remarked that "it is difficult to 
understand why the orthopædic notes should have not been 
present when other areas of medical care are documented."  
The examiner also noted that 

bone disease secondary to frost bite is 
as a result of anoxia caused by 
vascular constriction and later 
vascular thrombosis which then 
secondarily affects the bone involved.  
We are speaking primarily of the toes 
and fingers which are exposed.  For 
such a drop in temperature to effect 
the vascularity around the hip joint 
would, in my opinion, be incompatible 
with life.

According to the examiner, there is no anoxia connection 
between any alleged cold injury for which there is no 
documentation whatsoever and the condition which the veteran 
developed which led to his bilateral hip replacement.

In a statement dated in November 2001 Dr. J. Howard, a 
private treating physician, reported that the veteran had 
been under his care for several years, and stated that "it 
is without a doubt that his [the veteran's] ailments are the 
results of/and are greatly aggravated by his exposure to 
extremely cold weather."

In September 2005 the matter was referred by the Board for a 
medical expert opinion, which was duly performed in October 
2005.  According to the medical expert, 

As regards the issue of avascular 
necrosis and cold injury, I reviewed 
both OldMedline and the "regular" 
Medline which covers published medical 
articles from 1950 to October 2005.  I 
used the keywords "cold injury" and 
"avascular necrosis."  I found no 
published articles bearing these two 
keywords.  However, Dr. William J. 
Mills wrote in his chapter entitled 
"clinical aspects of freezing cold 
injury" (Pandoff KE and Burr RE eds. 
Medical Aspects of Harsh Environment. 
2001. Borden Institute) that avascular 
necrosis can occur but mostly in the 
phalanges, metatarsi, and tarsi.  In 
other words, in the exposed parts where 
cold can induce severe 
vasoconstriction.

Therefore, given that there is no 
service medical records as regards in-
service cold injury treatment, absence 
of abnormal bone scan in the femoral 
heads by 1983 (prior to confounding 
issues with his back problem), and 
fairly absent objective documentation 
of association between cold injury and 
femoral head avascular necrosis, it is 
my opinion that it is less likely that 
the veteran's bilateral avascular 
necrosis of femoral heads (and 
subsequent bilateral hip replacement) 
is related to his cold exposure in the 
service.

Analysis.  Based on historical accounts of conditions during 
the Korean War era, and given the veteran's service in Korea 
during that timeframe, the Board accepts as true the 
veteran's contention of cold exposure.  In addition, the 
evidence shows that the veteran underwent a bilateral hip 
replacement due to avascular necrosis of the hip bones.  
However, the evidence does not establish a nexus between the 
veteran's former cold exposure and his subsequent avascular 
necrosis.  

At the outset the Board notes a distinction between mere 
exposure to cold and the incurrence of a cold injury such as 
frostbite.  Although the veteran reports that he received 
numerous treatments while in Korea, the evidence does not 
establish that he was treated for frostbite, which, according 
to Dr. King, could be related to avascular necrosis.  In 
fact, the veteran reports that his 'treatments' "mainly 
involved getting us warmed back up and rest."  The fact that 
these treatments were not documented in the veteran's SMRs 
supports a conclusion that these "treatments" were normal 
respites from the cold.  Moreover, during a September 1982 
psychological evaluation the veteran reported that he had 
incurred no injuries and had no problems while in service.  
This admission is buttressed by the veteran's May 1954 
discharge examination, which contains no mention of any cold 
weather or other injuries.  Also compelling is the November 
2001 examiner's opinion that a drop in temperature so severe 
as to affect the vascularity around the hip joint would be 
incompatible with life, particularly in light of the 2005 
expert's proviso that avascular necrosis due to cold exposure 
mostly occurs in the exposed parts of the body.  

Although a private treating physician has declared that the 
veteran's "ailments" are the result of and are greatly 
aggravated by the veteran's exposure to extremely cold 
weather, this statement is not supported by competent medical 
evidence and is ambiguous with regard to subject, time, and 
place.  It is therefore given no weight.

Based on the evidence of record, a causal link between the 
veteran's hip replacement/avascular necrosis and his military 
service cannot be established.  The Board has considered the 
doctrine of reasonable doubt, but for the reasons just 
expounded, finds it to be inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in October 2001, January 2004, and March 2004 
essentially satisfied the duty to notify provisions.  SMRs 
have been obtained and made a part of the file, as have VA 
and private treatment records.  The veteran has also been 
accorded several examinations for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  To the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds that error to be harmless.  


ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


